c o mmi s si on er department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date uil conex-123168-08 the honorable william d delahunt member u s house of representative sec_1250 hancock street suite 802n quincy ma attention ------------- dear congressman delahunt i am responding to your letter dated date on behalf of your constituent --- - ----- --------------------- ---- ------------- asked if he is entitled to a refund of federal_income_tax withheld on a lump-sum disability severance payment he received from the defense finance and accounting service dfas before the department of veterans affairs va determined that he was entitled to receive disability pay whether we can refund income_tax withheld on disability severance_pay dsp depends on whether the dsp was excludable from gross_income under sec_104 of the internal_revenue_code the code amounts received as a pension annuity or similar allowance for personal injuries or sickness resulting from active_service in the armed_forces of any country are excludable from gross_income sec_104 of the code the exclusion in sec_104 will apply to an individual if he or she would be entitled to receive disability compensation from the va sec_104 of the code the amounts excludable under sec_104 may not be less than the amount the individual would be entitled to receive from the va as disability compensation_for the respective period sec_104 of the code in a federal district_court decided 778_fsupp_894 in that case a physical examination board peb determined that a service member had a physical disability that warranted separation from military service after the peb’s determination the service member was discharged with disability severance_pay issued to him in one lump-sum payment the following year the va verified the conex-123168-08 service member was entitled to va benefits equal to the lump-sum amount the court held that the lump-sum amount was excludable under sec_104 of the code based on the court’s decision in st clair we adopted the position that a military member who receives a lump-sum disability severance payment and who is later awarded va disability benefits may exclude the lump-sum amount from income under sec_104 given that the lump-sum amount ---- ------------- received is excludable from gross_income he can claim a refund of the withheld income_tax he can claim a refund by filing an amended_return on form 1040x amended u s individual_income_tax_return taxpayers must file a claim_for_refund of an overpayment_of_tax within years from the time they filed the return or years from the time they paid the tax whichever is later i hope this information is helpful if you have any questions please contact me or -------- -------------------------------------------------------------------------------------------------------------------- ------- at -------------------- sincerely associate division counsel nancy j marks
